Hooker, J.
I concur in the result reached by my Brother Moore in this case, for the reasons stated in his opinion, and for the further reason that the relation of the petitioner to this proceeding is not such as to give him a right to intervene for the purpose mentioned in his petition. He is an employe, merely; and if he was not satisfied to perform such labor as the receivers had to do, in such a manner as the receivers wanted it done, he was under no obligation to continue in their employ. The proceeding is one brought to enable the creditors of the street-railway company to realize from its assets, which may be supposed to be inadequate to pay its debts. If every man in the employ of the receivers who chances to differ with them about the method of .conducting the business may ask the intervention of the court to compel such changes as he may think advisable, the delay and expense to the receivers would be likely to exhaust the patience of creditors, and the property would be absorbed, to their exclusion. This petitioner is not a party to the record, nor is he a party in interest in any sense which should permit him to intervene. The only ground upon which his intervention might be justified is the claim to compensation during the time he was laid off. As to that, we find nothing in the case which would justify the *254court in ordering the receivers to pay him for time that he was not at work, especially as his own conduct was just cause for liis discharge, if any cause was necessary.
Grant, C. J., and Long, J., concurred in the opinion of Hooker, -J.